Citation Nr: 1434535	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  13-15 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and R.E.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In September 2011, the Veteran testified at a hearing at the RO.  In June 2014, the Veteran testified at a video hearing before the undersigned.  Transcripts of these hearings are associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral peripheral neuropathy of the lower extremities cannot be reasonably disassociated with his exposure to ionizing radiation during active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral peripheral neuropathy of the lower extremities have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his bilateral peripheral neuropathy of the lower extremities was caused by his exposure to ionizing radiation during OPERATION IVY and OPERATION CASTLE. 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a veteran who while serving on active duty, or an individual who while serving on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).  

The term onsite participation means that (A) during the official operational period of an atmospheric nuclear test, the Veteran was present at the test site or performed official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test, or, (B) during the six month period following the official operational period of an atmospheric nuclear test, a veteran was present at the test site or other test staging area to perform official military duties in connection with the completion of projects related to the nuclear test, including decontamination of equipment used during the nuclear test.  38 C.F.R. § 3.309(d)(3)(v).  

Diseases specific to radiation-exposed veterans for the purpose of presumptive service connection are the following:  (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myeloma; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2).  

As to the second method for establishing service connection, the provisions of 38 C.F.R. § 3.311 provide for development of claims based upon a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The governing regulation essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure; a dose assessment will be made.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is defined as a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv), (b)(5)(iv).  Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  

The medical record establishes the Veteran has a current disability diagnosed as bilateral peripheral neuropathy of the lower extremities.  As to in-service incurrence of an injury, the record verifies the fact that the Veteran had onsite participation at atmospheric nuclear testing during OPERATION IVY and OPERATION CASTLE.  Therefore, it is presumed he had some degree of radiation exposure during service.  38 C.F.R. § 3.309(d).  

Although the record verifies that the Veteran had two of the specifically enumerated radiation-risk activities (i.e. onsite participation at atmospheric nuclear testing during OPERATION IVY and OPERATION CASTLE), peripheral neuropathy is not one of the specifically enumerated cancers listed at 38 C.F.R. § 3.309(d) or one of the specifically enumerated radiogenic diseases listed at 38 C.F.R. § 3.311.  Therefore, service connection for bilateral peripheral neuropathy of the lower extremities may only be granted on a direct basis.  See Combee, supra.

As to medical evidence of a nexus between the claimed in-service injury of radiation exposure and the current disability of peripheral neuropathy, there are conflicting medical opinions.  

In August 2010, a VA neurosurgeon indicated that the etiology of the Veteran's peripheral neuropathy is multifactorial in nature.  He identified potential causes as being diabetes, B12, and folate deficiency, and radiation exposure.  The neurosurgeon further stated that the potential exposure to radiation remained pretty high on the list of potential causes for the Veteran's peripheral neuropathy.

In an October 2010 letter, Dr. Crabb, the Veteran's private physician, noted that the Veteran had been exposed to radiation during OPERATION IVY and OPERATION CASTLE.  Dr. Crabb indicated that it was his opinion, based on a reasonable degree of certainty, that the Veteran's findings were more likely than not a direct result of his exposure to radiation during the atomic testing in service.

Dr. Crabb provided another letter in September 2011, in which he again opined that the Veteran's radiation exposure during military service caused his peripheral neuropathy.  In this letter, Dr. Crabb provided further clinical rationale and evidence to support his medical opinion that the Veteran's peripheral neuropathy was a direct result of his exposure to ionizing radiation in service.  

Dose estimates of the Veteran's total estimated radiation exposure during OPERATION IVY and OPERATION CASTLE were received from the Defense Threat Reduction Agency (DTRA) in January 2013.  Thereafter, opinions were received into the record from the Under Secretary and the Director, Compensation and Pension in March 2013.  The opinions, in substance, indicate there is no reasonable possibility that the Veteran's current peripheral neuropathy resulted from the estimated radiation dose as he was exposed to less than 1 percent of the radiation dose needed to develop neuropathy.  It was further determined that neuropathy is an acute effect of radiation and would not be expected to occur 33 years after the exposure.   

In April 2014, after reviewing the February 2013 dose estimates from DTRA, as well as the March 2013 medical opinions from the Director, Compensation and Pension and the Under Secretary, Dr. Crabb provided another medical opinion in which he stated that the Veteran's ionizing radiation exposure during military service caused his current peripheral neuropathy.  In support of this opinion, Dr. Crabb, in pertinent part, cited to the following facts: the Veteran's medical history is negative for any of the typical causes of peripheral neuropathy except for his in-service exposure to ionizing radiation; his peripheral neuropathy is axonal and symmetrical and this type of neuropathy results most often from toxins including ionizing radiation; it was his opinion that even low doses of ionizing radiation can cause axonal neuropathy such as the Veteran's many years later; and the study relied on by the Director, Compensation and Pension and the Under Secretary was not relevant because it took place 45 years ago and dealt with patients undergoing radiation therapy for breast cancer.  Dr. Crabb also provided additional persuasive clinical rationale for his positive opinion regarding causal nexus in this case.

At the very least, when all of the medical opinions are considered, reasonable doubt exists as to whether there is a causal relationship between the Veteran's bilateral peripheral neuropathy of the lower extremities and his military service.  The Board further notes that Dr. Crabb and the VA doctor's opinions that the Veteran's peripheral neuropathy is due to his in-service ionizing radiation exposure are further supported by the medical article the Veteran submitted entitled Radiation-Induced Peripheral Neuropathy.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (holding that medical treatise evidence can provide important support when combined with an opinion of a medical professional); Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility"). 

In considering the evidence of record and when resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence as to whether the Veteran's bilateral peripheral neuropathy of the lower extremities was related to exposure to ionizing radiation during his active military service is in equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, service connection for bilateral peripheral neuropathy of the lower extremities is warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; Combee, 34 F.3d at 1044-45. 


ORDER

Service connection for bilateral peripheral neuropathy of the lower extremities is granted.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


